Appeal from a decision of the State Industrial Board which determined that claimant sustained accidental injuries arising out of and in the course of his employment. He and a fellow *611employee, George N. Natole, were employed as salesmen in the business of selling gasoline and oil. While in the course of his employment, riding in a car belonging to the employer and operated by Natole, en route to his home, the car left the road, as a result of which claimant sustained the injuries in question. The referee found that although claimant had been disabled there has been no loss of wages and the case was continued. The only question raised by appellants is that the injuries did not arise out of and in the course of employment. Decision unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ. [See next case.]